ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND APPLICATION FOR PERMANENT INJUNCTION
COWEN, Circuit Judge.
The motion having been made by plaintiffs through their attorney, Alfred A. Slocum, Public Advocate, Arthur J. Rosenberg, Esq., Deputy Director, Division of Mental Health Advocacy, appearing, for Summary Judgment pursuant to Rule 56, Federal Rules of Civil Procedure, and the Court having considered the pleadings, the briefs, stipulations of fact submitted by both parties, having heard argument by both sides, having considered the argument and testimony proffered at the hearing for preliminary injunction; having found that there is no genuine issue as to any material fact and that plaintiffs are entitled to judgment as a matter of law; and the Court having previously made and filed its findings of fact and conclusions of law in its opinion filed on October 24, 1985, 700 F.Supp. 210, and the Court having concluded plaintiffs are entitled to judgment as a matter of law for the relief prayed for in paragraphs 6 and 10 in their Second Amended Complaint, to the extent that it is hereinafter granted, it is
ORDERED AND DECREED;
1. That plaintiffs’ motion for summary judgment for the claim alleged in Count Three of the Second Amended Complaint and for the relief demanded in paragraphs 6 and 10 in Plaintiffs’ Prayer for Relief is hereby granted.
2. That the terms of the Opinion and Preliminary Injunction issued by this Court on October 24, 1985 prohibiting defendants from seeking and using the power of state courts to enforce the application of Social Security and Supplemental Security Income benefits to the cost of hospitalization be made permanent.
3. That the practice on the part of defendants of submitting and enforcing judicial orders requiring plaintiffs and members of the class to make payments from their statutorily exempt Social Security and Supplemental Security Income benefits is hereby declared unlawful and is enjoined.
4. That the Social Security and Supplemental Security Income benefits of plaintiffs and members of the class are protected under 42 U.S.C. § 407 and 42 U.S.C. § 1383(d)(1) from any legal process by means of which defendants might seek to alienate them from plaintiffs.